                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

EDWIN MUMPHREY, #74234,                          §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §         Case No. 6:19-CV-317-JDK-KNM
                                                 §
TOM WATSON, et al.,                              §
                                                 §
       Defendants.                               §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       This case was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to 28

U.S.C. § 636.   On August 20, 2019, the Magistrate Judge issued a Report and Recommendation

(Docket No. 11), recommending that the action be administratively closed pending the outcome

of Plaintiff’s criminal charges under Wallace v. Kato, 549 U.S. 384, 393–94 (2007).

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews her legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).
       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 11) as

the findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 11)

be ADOPTED and that the above-styled civil action be ADMINISTRATIVELY CLOSED

pending the outcome of Plaintiff’s criminal charges under Wallace v. Kato, 549 U.S. 384, 393–94

(2007). All pending motions are DENIED as MOOT.

       Plaintiff may ask the Court to place the case back on the active docket if and when the

criminal charges are resolved in his favor. If Plaintiff is convicted or the criminal charges are

finally resolved against him, then the case will be dismissed. The case will also be dismissed if

the Court does not hear from Plaintiff within two years from the entry of this order administratively

closing the case.

        So ORDERED and SIGNED this 16th day of September, 2019.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE
